Appeal from an order of the Supreme Court, Kings County (Adler, J.), dated September 15,1983, which granted Leibinger-Roberts, Inc.’s application for a preliminary injunction. Order reversed, on the law and the facts, with costs, and application for preliminary injunction denied. Upon a review of the record, we conclude that Leibinger-Roberts, Inc., has failed to show that it is faced with irreparable harm or that it does not have an adequate remedy at law in the form of an award of damages. We therefore find that the granting of a preliminary injunction constituted an improvident exercise of discretion (see Chicago Research & Trading v New York Futures Exch., 84 AD2d 413; Bruno Co. v Friedberg, 21 AD2d 336; Laurie Visual Etudes v Chesebrough-Ponds, Inc., 105 Misc 2d 413). Weinstein, J. P., Bracken, Brown and Niehoff, JJ., concur.